DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:   Please amend page 1 of the specification as filed 19 July 2021 to indicate that parent application 17/031,681 has issued as U.S. Patent 11,126,004.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,126,004 (‘004 hereinafter).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is drafted more broadly than claim 1 of ‘004.  Specifically, claim 1 of ‘004 recites the limitation of a display having first and second portions whereas claim 1 of the instant application recites the limitations of a single display.  But a single display can certainly be thought of as having a plurality of portions.  Thus claim 1 of the instant application anticipates claim 1 of ‘004.  Furthermore, claim 1 of ‘004 recites the limitations of positioning circuitry to adjust lens-to-lens spacing of lens modules whereas claim 1 of the instant application recites the limitation of positioning circuitry to adjust portions of lens modules, thus claim 1 of the instant application anticipates claim 1 of ‘004.  Claims 2 of each application are of similar scope thus claim 2 is similarly rejected under this section.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 6, from which claim 7 depends, recites the limitation of capacitive proximity sensors.  Given that the sensors of claim 6 are claimed as capacitive proximity sensors, Examiner questions how said sensors can also be optical proximity sensors or ultrasonic proximity sensors.  Applicant appears to disclose (at paragraph 26 of the specification filed 19 July 2021) that either capacitive, optical or ultrasonic proximity sensors may be used.  Did Applicant intend for claim 7 to depend from claim 5 (vs. 6)?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 & 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Aghara et al. (US PGPUB 2017/0344107 A1; “Aghara” hereinafter).
Regarding claim 13, Aghara discloses a head-mounted device configured to be worn by a user (see paragraph 13, where Aghara teaches a head mounted display HMD), the head- mounted device comprising:  a support structure (see figure 3A, where Aghara depicts computing device 100; see also paragraph 45, where Aghara teaches computing device 100 can be a head-mounted gaming display or military headware, thus a support structure); first and second pixel arrays configured to display content (see paragraph 45, where Aghara teaches a head-mounted gaming display, which could comprise a plurality of display portions with corresponding pixel arrays); a positioning system (see paragraph 51, where Aghara teaches one or more motors to move lenses to perform adjustments); left and right lens modules that are positioned by the positioning system, wherein the left lens module includes a left lens and the first pixel array and wherein the right lens module includes a right lens and the second pixel array (see figure 3A, where Aghara depicts virtual reality HMD 100 with lenses 243 including left lens 343A and right lens 343B); and control circuitry configured to position the left and right lens modules using the positioning system based on an interpupillary distance of the user (see paragraph 51, where Aghara teaches adjustment/execution logic triggered to facilitate motors to move one or more lenses to adjust to compensate for IPD).
Regarding claim 14, Aghara discloses the device of claim 13.  Aghara further discloses gaze tracking sensors as recited in claim 14, with control circuitry configured to measure IPD using the gaze tracking sensors (see figure 3B; see also paragraph 51, where Aghara depicts and teaches eye-tracking sensors 341A and 341B placed to track corresponding pupils and calculate IPD in coordination with collection / measurement / analysis logic).

Allowable Subject Matter
Claims 1 & 2 would be allowable if the abovementioned double-patenting rejections are cured.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art is silent regarding at least sensor circuitry configured to detect respective first and second distances between the first and second lens modules and the sides of a nose of a user, in combination with all other limitations of claim 1.   Claim 7 would be allowable if the abovementioned double-patenting and 112 rejections above are cured.  Claims 3-6 & 8-12 are objected to as being dependent upon a rejected base claim but would be allowable if the double-patenting rejection of the base claim(s) are cured.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Aghara is silent regarding at least sensor circuitry configured to detect respective first and second distances between the left and right lens modules and the sides of a nose of the user, in combination with all other limitations of claim 15.
Claims 18-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art is silent regarding at least sensor circuitry configured to detect positions of the first and second lens modules relative to sides of a nose of a user, in combination with all other limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURENCE J LEE/Primary Examiner, Art Unit 2624